REASONS FOR DISSENT
(Judge Elliott)
The plaintiff, Hathaway, a resident at this time of the Parish of Jefferson Davis, signed a judicial bond whereby he became bound to defendant, Winn, and then left the State of Louisiana and became a resident of the State of California and an absentee from the State of Louisiana, and leaving no agent or representative in the Parish of Jefferson Davis upon .Whom citation and service could be made. Defendant Winn had recourse upon said bond and it was necessary under our law for him to attach defendant’s property in the Parish of Jefferson Davis. The writ was properly issued under the law and was legally executed but the sheriff failed to post the writ as'provided by Code of Practice, Art. 254, and the seizure was dismissed on said account and for no reason or fault that could be imparted to Winn. In such a case under the law Winn is not liable in damages on account of the execution of the writ. Succession of Hasley, 27 La. Ann. 592; Hatcock vs. Gray, 22 La. Ann. 472; Succession of Coughlin, 35 La. Ann. 345.
All claim for damages on account of the execution of the writ should be refused.